Case 6:20-cv-01336-RRS-PJH Document 10 Filed 01/25/21 Page 1 of 1 PageID #: 429




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

 HARRISON LEE RILEY #708544                              CASE NO. 6:20-CV-1336 SEC P

 VERSUS                                           JUDGE ROBERT R. SUMMERHAYS

 DARRYL VANNOY                                          MAGISTRATE JUDGE HANNA

                                       JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, determining that the

 findings are correct under the applicable law, and considering the objections to the Report

 and Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that the Petition for Writ of

 Habeas Corpus be DENIED and DISMISSED WITH PREJUDICE.

        THUS DONE AND SIGNED, in chambers, in Lafayette, Louisiana, on this 25th

 day of January, 2021.



                                                 __________________________________
                                                         ROBERT R. SUMMERHAYS
                                                  UNITED STATES DISTRICT JUDGE
